


EXHIBIT 10.2
CATERPILLAR INC.
EXECUTIVE SHORT-TERM INCENTIVE PLAN
(As Amended and Restated, Effective June 11, 2014)
I.INTRODUCTION
1.1    Purposes. The purpose of the Caterpillar Inc. Executive Short-Term
Incentive Plan, as amended and restated as set forth herein (the “Plan”), is to
retain and motivate the Chief Executive Officer and Group Presidents of the
Company and such other officers of the Company who have been designated by the
Committee to participate in the Plan for a specified Performance Period by
providing them with the opportunity to earn incentive payments based upon the
extent to which specified performance goals have been achieved or exceeded for
the Performance Period. It is intended that amounts payable under this Plan to
Participants who are “covered employees” within the meaning of Section 162(m) of
the Code will constitute “qualified performance-based compensation” within the
meaning of U.S. Treasury regulations promulgated thereunder, and the Plan and
the terms of any Awards hereunder shall be so interpreted and construed to the
maximum extent possible.
1.2    Certain Definitions.
(a)    “Adjustment Events” shall have the meaning set forth in Article III.
(b)    “Applicable Period” shall mean, with respect to any Performance Period, a
period commencing on or before the first day of the Performance Period and
ending not later than the earlier of (a) the 90th day after the commencement of
the Performance Period and (b) the date on which 25% of the Performance Period
has been completed. Any action required to be taken within an Applicable Period
may be taken at a later date if permissible under Section 162(m) of the Code or
U.S. Treasury regulations promulgated thereunder.
(c)    “Award” shall mean an award to which a Participant may be entitled under
the Plan if the performance goals for a Performance Period are satisfied. An
Award may be expressed as a fixed amount or pursuant to a formula that is
consistent with the provisions of the Plan.
(d)    “Award Gain” shall mean the amount paid or payable to the Participant
with respect to an Award (regardless of any elective deferral).
(e)    “Board” shall mean the Board of Directors of the Company.
(f)    “Business Combination” shall have the meaning set forth in Section
5.2(a).
(g)    “Cause” shall mean a willful engaging in gross misconduct materially and
demonstrably injurious to the Company and its affiliates. For this purpose,
willful means an act or omission in bad faith and without reasonable belief that
such act or omission was in or not opposed to the best interests of the Company
and its affiliates.
(h)    “Change in Control” shall have the meaning set forth in Section 5.2(a).
(i)    “Code” shall mean the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------




(j)    “Committee” shall mean the Compensation and Human Resources Committee of
the Board, or any successor or subcommittee thereof, which is intended to be
comprised of members of the Board that are “outside directors” within the
meaning of Section 162(m) of the Code, or such other committee designated by the
Board that satisfies any then applicable requirements of the principal national
stock exchange on which the common stock of the Company is then traded to
constitute a compensation committee, and which consists of two or more members
of the Board, each of whom is intended to be an “outside director” within the
meaning of Section 162(m) of the Code.
(k)    “Company” shall mean Caterpillar Inc., a Delaware corporation, and any
successor thereto.
(l)    “Company Voting Securities” shall have the meaning set forth in Section
5.2(a).
(m)    “Disability” shall mean, unless otherwise provided by the Committee with
respect to an Award, the Participant’s qualification for long-term disability
benefits under any long-term disability program sponsored by the Company or one
of its subsidiaries in which the Participant participates.
(n)    “Exchange Act” shall have the meaning set forth in Section 5.2(a).
(o)    “Forfeiture Event” shall have the meaning set forth in Section 6.11(a).
(p)    “Incumbent Directors” shall have the meaning set forth in Section 5.2(a).
(q)    “Long Service Separation” shall mean, unless otherwise provided by the
Committee with respect to an Award, a termination of employment, other than a
termination for Cause, with the Company and all affiliates after the attainment
of age 55 with five or more years of continuous service with the Company and all
affiliates. Notwithstanding the foregoing, for purposes of determining years of
continuous service under this provision, the Committee (or its delegate) may
determine, in its discretion, that the service of a Participant who became an
employee of the Company or an affiliate as the result of a corporate merger or
acquisition, include service accrued by the Participant with the target company
prior to the corporate merger or acquisition.
(r)    “Participant” shall mean the Chief Executive Officer, each Group
President of the Company and any other officer of the Company who is designated
by the Committee to participate in the Plan for a Performance Period, in
accordance with Article II. Absent a specific designation by the Committee,
participation in the Plan shall be limited to the Chief Executive Officer and
Group Presidents of the Company.
(s)    “Performance Period” shall mean any period for which performance goals
are established pursuant to Article IV. A Performance Period may be coincident
with one or more fiscal years of the Company or a portion of any fiscal year of
the Company.
(t)    “Plan” shall mean the Caterpillar Inc. Executive Short-Term Incentive
Plan, as amended and restated as set forth herein, or as it may be amended from
time to time.
II.    ADMINISTRATION
2.1    General. The Plan shall be administered by the Committee, which shall
have the full power and authority to interpret, construe and administer the Plan
and Awards granted hereunder (including in each case reconciling any
inconsistencies, correcting any defaults and addressing any omissions). The
Committee’s interpretation, construction and administration of the Plan and all
its determinations hereunder shall be final, conclusive and binding on all
persons for all purposes.

 
2

--------------------------------------------------------------------------------




2.2    Powers and Responsibilities. The Committee shall have the following
discretionary powers, rights and responsibilities in addition to those described
in Section 2.1.
(a)    to designate within the Applicable Period the Participants for a
Performance Period;
(b)    to establish within the Applicable Period the performance goals and
targets and other terms and conditions that are to apply to each Participant’s
Award;
(c)    to certify in writing prior to the payment with respect to any Award that
the performance goals for a Performance Period and other material terms
applicable to the Award have been satisfied;
(d)    subject to Section 409A of the Code, to determine whether, and under what
circumstances and subject to what terms, an Award is to be paid on a deferred
basis, including whether such a deferred payment shall be made solely at the
Committee’s discretion or whether a Participant may elect deferred payment; and
(e)    to adopt, revise, suspend, waive or repeal, when and as appropriate, in
its sole and absolute discretion, such administrative rules, guidelines and
procedures for the Plan as it deems necessary or advisable to implement the
terms and conditions of the Plan.
2.3    Delegation of Power. The Committee may delegate some or all of its power
and authority hereunder to the Chief Executive Officer or other officer of the
Company as the Committee deems appropriate; provided, however, that with respect
to any person who is a “covered employee” within the meaning of Section 162(m)
of the Code or who, in the Committee’s judgment, is likely to be a covered
employee at any time during the applicable Performance Period or during any
period in which an Award may be paid following a Performance Period, only the
Committee shall be permitted to (a) designate such person to participate in the
Plan for such Performance Period, (b) establish performance goals and Awards for
such person and (c) certify the achievement of such performance goals.
III.    PERFORMANCE GOALS
The Committee shall establish within the Applicable Period of each Performance
Period one or more objective performance goals (the outcome of which, when
established, shall be substantially uncertain) for each Participant or for any
group of Participants (or both). To the extent necessary for an Award to be
qualified performance-based compensation under Section 162(m) of the Code and
the regulations thereunder, the performance goals shall be based on one or more
of the following corporate-wide or subsidiary, division, operating unit or
individual measures: (i) attainment by a share of Common Stock of a specified
Fair Market Value for a specified period of time, (ii) cash flow from
operations, (iii) cash flow margin or free cash flow, (iv) cash flow per share,
(v) earnings of the Company before or after taxes and/or interest, (vi) earnings
before interest, taxes, depreciation, and/or amortization (“EBITDA”), (vii)
EBITDA margin, (viii) economic value added, (ix) expense levels or cost
reduction goals, (x) gross profit or margin, (xi) increase in stockholder value,
(xii) interest expense, (xiii) inventory, (xiv) market share, (xv) net assets,
(xvi) net cash provided by operations, (xvii) net operating profits after taxes,
(xviii) operating expenses, (xix) operating income, (xx) operating margin, (xxi)
operating profit after capital charge (“OPACC”), (xxii) percent of dealer
deliveries (“PODD”), (xxiii) percent of industry sales (“PINS”), (xxiv) percent
of parts sales “POPS”), (xxv) percent of parts sales – Caterpillar branded
(“POPS-C”), (xxvi) pretax income, (xxvii) price-to-earnings growth, (xxviii)
price realization, (xxix) primary or fully-diluted earnings per share or profit
per share, (xxx) profit after tax, (xxxi) return on assets, (xxxii) return on
equity, (xxxiii) return on invested capital, (xxxiv) return on investments,
(xxxv) return on sales, (xxxvi) revenues, (xxxvii) sales, (xxxviii) total cash
flow, (xxxix) total stockholder (shareholder) return and (xl) strategic business
criteria consisting of one or more objectives

 
3

--------------------------------------------------------------------------------




based on meeting specified goals relating to (A) acquisitions or divestitures,
(B) business expansion, (C) realized production system benefits, (D) cost
targets, (E) customer acquisition, (F) customer satisfaction, (G) diversity and
inclusion, (H) efficiency, (I) inventory turns, (J) realized lean benefits, (K)
management of employment practices and employee benefits, (L) market
penetration, (M) purchasing material costs, (N) quality and quality audit
scores, (O) reductions in errors and omissions, (P) reductions in lost business,
(Q) supervision of litigation and information technology, (R) sustainability or
(S) realized 6 Sigma benefits. Each such goal may be expressed on an absolute or
relative basis and may include comparisons based on current internal targets,
the past performance of the Company (including the performance of one or more
subsidiaries, divisions, or operating units) or the past or current performance
of other companies (or a combination of such past and current performance). In
addition to the ratios specifically enumerated above, performance goals may
include comparisons relating to capital (including, but not limited to, the cost
of capital), shareholders’ equity, shares outstanding, assets or net assets,
sales, or any combination thereof. The applicable performance measures may be
applied on a pre- or post-tax basis and may be established or adjusted in
accordance with Section 162(m) of the Code to include or exclude objectively
determinable components of any performance measure, including, without
limitation, special charges such as restructuring or impairment charges, debt
refinancing costs, extraordinary or noncash items, unusual, nonrecurring or
one-time events affecting the Company or its financial statements or changes in
law or accounting principles (“Adjustment Events”). In the sole discretion of
the Committee, unless such action would cause a grant to a covered employee to
fail to qualify as qualified performance-based compensation under Section 162(m)
of the Code, the Committee may amend or adjust the performance measures or other
terms and conditions of an outstanding Award in recognition of any Adjustment
Events. With respect to Participants who are not “covered employees” within the
meaning of Section 162(m) of the Code and who, in the Committee’s judgment, are
not likely to be covered employees at any time during the applicable Performance
Period or during any period in which an Award may be paid following a
Performance Period, the performance goals established for the Performance Period
may consist of any objective or subjective corporate-wide or subsidiary,
division, operating unit or individual measures, whether or not listed herein.
Performance goals shall be subject to such other special rules and conditions as
the Committee may establish at any time within the Applicable Period; provided,
however, that to the extent such goals relate to Awards to “covered employees”
within the meaning of Section 162(m) of the Code, such special rules and
conditions shall not be inconsistent with the provisions of Treasury regulation
Section 1.162-27(e) or any successor regulation describing “qualified
performance-based compensation.”
IV.    TERMS OF AWARDS
4.1    Performance Goals and Targets. At the time one or more performance goals
are established for a Performance Period, the Committee also shall establish an
Award opportunity for each Participant or group of Participants, which shall be
based on the achievement of such specified performance goals. The amount payable
to a Participant upon achievement of the applicable performance goals shall be
expressed in terms of an objective formula or standard, including a fixed cash
amount, the allocation of a bonus pool or a percentage of the Participant’s
annual base salary. The Committee reserves the discretion to reduce the amount
of any payment with respect to any Award that would otherwise be made to any
Participant pursuant to the performance goals established in accordance with
Article IV, and may exercise such discretion based on the extent to which any
other performance goals are achieved, regardless of whether such performance
goals are set forth in this Plan or are assessed on an objective or subjective
basis. Except as permitted under Section 162(m) of the Code, the Committee shall
not increase the amount of any payment with respect to any Award that would
otherwise be made to any Participant pursuant to the performance goals
established in accordance with Article IV

 
4

--------------------------------------------------------------------------------




4.2    Termination of Employment. Except as otherwise provided by the Committee
or as set forth in this Section 4.2, the Participant must be employed by the
Company or one of its subsidiaries on the last day of the Performance Period in
order to receive a payout with respect to an Award. If a Participant terminates
employment before such date by reason of death, Disability or Long Service
Separation, the Participant shall be eligible for a prorated payout based on the
number of days of employment during the Performance Period, based on actual
performance through the entire Performance Period. Participants employed on the
last day of the Performance Period, but not for the entire Performance Period,
shall be eligible for a payout prorated for the number of days of the
Performance Period for which they were Participants. If the Participant is
deceased at the time of an Award payment for which the Participant is eligible,
the payment shall be made to the Participant’s estate.
4.3    Payments. At the time the Committee determines an Award opportunity for a
Participant, the Committee shall also establish the payment terms applicable to
such Award. Such terms shall include when such payments will be made; provided,
however, that the timing of such payments shall in all instances either (A)
satisfy the conditions of an exception from Section 409A of the Code (e.g., the
short-term deferrals exception described in Treasury Regulation Section
1.409A-1(b)(4)), or (B) comply with Section 409A of the Code and provided,
further, that in the absence of such terms regarding the timing of payments,
such payments shall occur no later than the 15th day of the third month of the
calendar year following the calendar year in which the Participant’s right to
payment ceased being subject to a substantial risk of forfeiture. The Committee
shall determine whether an Award will be paid in cash or in shares of common
stock of the Company issued under the terms of the Company’s 2014 Long-Term
Incentive Plan, or any successor thereto. Except as provided in Section 5.1, but
notwithstanding any other provision in the Plan to the contrary, a Participant
shall not be vested in any Award and a Participant shall not be entitled to
payment hereunder in advance of the actual receipt of the payment by such
Participant.
4.4    Maximum Awards. No Participant shall receive a payment under the Plan
with respect to any Performance Period having a value in excess of $15 million,
which maximum amount shall be proportionately adjusted with respect to
Performance Periods that are less than or greater than one year in duration.
V.    CHANGE IN CONTROL
5.1    Effect on Awards. Unless the Committee shall otherwise expressly provide
in the notice or agreement relating to an Award, upon the occurrence of a Change
in Control as defined below, all Awards for a Performance Period not completed
at the time of the Change in Control shall be payable to Participants in an
amount equal to the product of the target award opportunity for the Award and a
fraction, the numerator of which is the number of days that have elapsed since
the beginning of the Performance Period through the later of (i) the date of the
Change in Control or (ii) for each Participant, the date the Participant
terminates employment, and the denominator of which is the number of days in the
Performance Period; provided, however, that if this Plan shall remain in effect
after a Change in Control, a Performance Period is completed during that time,
and the Participant’s employment has not terminated, this provision shall not
apply.
5.2    Change in Control Defined.
(a)    For purposes of this Plan, “Change in Control” means the occurrence of
any one of the following events:
(i)    During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board; provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at

 
5

--------------------------------------------------------------------------------




least a majority of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;
(ii)    Any “person” (as such term is defined in the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”), unless the Board, as constituted immediately prior
to the date on which such person acquires such beneficial interest, by
resolution negates the effect of this provision in a particular circumstance,
deeming that resolution to be in the best interests of Company stockholders;
provided, however, that the event described in this paragraph (ii) shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(A) by the Company or any of its subsidiaries; (B) by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any of its
subsidiaries; (C) by any underwriter temporarily holding securities pursuant to
an offering of such securities; or (D) by any person of Company Voting
Securities from the Company, if a majority of the Incumbent Board approves in
advance the acquisition of beneficial ownership of 20% or more of Company Voting
Securities by such person;
(iii)    The consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), that results in the voting securities of the Company
outstanding immediately prior thereto representing (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) less than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such Business
Combination; or
(iv)    The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or the consummation of a sale of all or
substantially all of the Company’s assets.
VI.    GENERAL
6.1    Effective Date. This amendment and restatement of the Plan was approved
by the Committee on April 8, 2014 and shall be submitted to the stockholders of
the Company for approval at the 2014 annual meeting of stockholders. If
approved, this amendment and restatement of the Plan shall become effective for
Performance Periods beginning on and after the date of such annual meeting. In
the event that this amendment and restatement of the Plan is not approved by the
stockholders of the Company, this amendment and restatement shall not take
effect.
6.2    Amendments and Termination. The Committee may amend, suspend or terminate
the Plan at any time (including but not limited to any time following the close
of the Performance Period and prior to the date payment is made) in its sole and
absolute discretion. The Committee may amend the Plan without

 
6

--------------------------------------------------------------------------------




stockholder approval, unless such approval is necessary to comply with
applicable laws, including provisions of the Exchange Act or the Code.
Termination of the Plan shall not affect any Awards previously paid under the
Plan.
6.3    Shareholder Approval Following Effective Date. At the first stockholders’
meeting that occurs in the fifth year following the year in which stockholders
most recently approved the material terms of the performance goals under the
Plan, the Company shall consider whether to seek reapproval of the material
terms of the performance goals under the Plan by the stockholders of the
Company, in accordance with Section 162(m) of the Code.
6.4    Non-Transferability of Awards. No Award shall be transferable other than
by will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company. Except to the extent permitted
by the foregoing sentence, no Award may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any such Award, such Award and all rights thereunder shall
immediately become null and void.
6.5    Tax Withholding. The Company shall have the right to withhold from the
payment of any Award or require, prior to the payment of any Award, payment by
the Participant of any Federal, state, local or other taxes which may be
required to be withheld or paid in connection with such Award.
6.6    No Right of Participation or Employment. No person shall have any right
to participate in the Plan. Neither the Plan nor any Award shall confer upon any
person any right to continued employment by the Company or any subsidiary or
affiliate of the Company or affect in any manner the right of the Company or any
subsidiary or affiliate of the Company to terminate the employment of any person
at any time without liability hereunder.
6.7    Governing Law. The Plan and each Award, and all determinations made and
actions taken pursuant thereto, to the extent not otherwise governed by the Code
or the laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
6.8    Other Plans. Payments pursuant to the Plan shall not be treated as
compensation for purposes of any other compensation or benefit plan, program or
arrangement of the Company or any of its subsidiaries, unless either (a) such
other plan provides that compensation such as payments made pursuant to the Plan
are to be considered as compensation thereunder or (b) the Board or the
Committee so determines in writing. Neither the adoption of the Plan nor the
submission of the Plan to the Company’s stockholders for their approval shall be
construed as limiting the power of the Board or the Committee to adopt such
other incentive arrangements as it may otherwise deem appropriate.
6.9    Binding Effect. The Plan shall be binding upon the Company and its
successors and assigns and the Participants and their beneficiaries, personal
representatives and heirs. If the Company becomes a party to any merger,
consolidation or reorganization, then the Plan shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Section 6.2.
6.10    Unfunded Arrangement. The Plan shall at all times be entirely unfunded
and no provision shall at any time be made with respect to segregating assets of
the Company for payment of any benefit hereunder. No Participant shall have any
interest in any particular assets of the Company or any of its affiliates by
reason

 
7

--------------------------------------------------------------------------------




of the right to receive a benefit under the Plan and any such Participant shall
have only the rights of an unsecured creditor of the Company with respect to any
rights under the Plan.
6.11    Award Forfeitures.
(a)    Forfeiture of Awards. Each Award shall be subject to the following
additional forfeiture conditions, to which the Participant, by accepting an
Award, agrees. If any of the events specified in Section 6.11(b) occurs (a
“Forfeiture Event”), the Participant will be obligated to repay the Company, in
cash, within five business days after demand is made thereof by the Company, the
total amount of Award Gain realized by the Participant upon the settlement of an
Award (regardless of any elective deferral) that occurred on or after (i) the
date that is 12 months before the occurrence of the Forfeiture Event, if the
Forfeiture Event occurred while the Participant was employed by the Company or a
subsidiary of the Company, or (ii) the date that is 12 months before the date
the Participant’s employment by the Company or a subsidiary of the Company
terminated, if the Forfeiture Event occurred after the Participant ceased to be
so employed.
(b)    Events Triggering Forfeiture. The forfeitures specified in Section
6.11(a) will be triggered upon the occurrence of any one of the following
Forfeiture Events at any time during the Participant’s employment by the Company
or a subsidiary of the Company or during the one-year period following
termination of such employment:
(i)    Non-Solicitation. The Participant, for his or her own benefit or for the
benefit of any other person, company or entity, directly or indirectly, (A)
induces or attempts to induce or hires or otherwise counsels, induces or
attempts to induce or hire or otherwise counsel, advise, encourage or solicit
any person to leave the employment of or the service for the Company or any
subsidiary of the Company, (B) hires or in any manner employs or retains the
services of any individual employed by or providing services to the Company or
any subsidiary of the Company as of the date of his or her termination of
employment, or employed by or providing services to the Company or any
subsidiary of the Company subsequent to such termination, (C) solicits, pursues,
calls upon or takes away, any potential customers of the Company or any
subsidiary of the Company, (D) solicits, pursues, calls upon or takes away, any
potential customer of the Company or any subsidiary of the Company that has been
the subject of a bid, offer or proposal by the Company or any subsidiary of the
Company, or of substantial preparation with a view to making such a bid,
proposal or offer, within 12 months before such Participant’s termination of
employment with the Company or any subsidiary of the Company, or (E) otherwise
interferes with the business or accounts of the Company or any subsidiary of the
Company.
(ii)    Confidential Information. The Participant discloses to any person or
entity or makes use of any “confidential or proprietary information” (as defined
below in this Section 6.11(b)(ii)) for his or her own purpose or for the benefit
of any person or entity, except as may be necessary in the ordinary course of
employment with or other service to the Company or any subsidiary of the
Company. Such “confidential or proprietary information” of the Company or any
subsidiary of the Company, includes, but is not limited to, the design,
development, operation, building or manufacturing of products manufactured and
supplied by the Company and its subsidiaries, the identity of the Company’s or
any of its subsidiary’s customers, the identity of representatives of customers
with whom the Company or any subsidiary of the Company has dealt, the kinds of
services provided by the Company or any subsidiary of the Company to customers
and offered to be performed for potential customers, the manner in which such
services are performed or offered to be performed, the service needs of actual
or prospective customers, pricing information, information concerning the
creation, acquisition or disposition of products and services, customer
maintenance listings,

 
8

--------------------------------------------------------------------------------




computer software and hardware applications and other programs, personnel
information, information identifying, relating to or concerning investors in the
Company or any subsidiary of the Company, joint venture partners of the Company
or any subsidiary of the Company, business partners of the Company or any
subsidiary of the Company or other entities providing financing to the Company
or any subsidiary of the Company, real estate and leasing opportunities,
communications and telecommunications operations and processes, zoning and
licensing matters, relationships with, or matters involving, landlords and/or
property owners, and other trade secrets.
(c)    Plan Does Not Prohibit Competition or Other Participation Activities.
Although the conditions set forth in this Section 6.11 shall be deemed to be
incorporated into an Award, the Plan does not thereby prohibit the Participant
from engaging in any activity, including but not limited to competition with the
Company and its subsidiaries. Rather, the non-occurrence of the Forfeiture
Events set forth in Section 6.11(b) is a condition to the Participant’s right to
realize and retain value from his or her compensatory awards, and the
consequence under the Plan if the Participant engages in an activity giving rise
to any such Forfeiture Event are the forfeitures specified herein. This
provision shall not preclude the Company and the Participant from entering into
other written agreements concerning the subject matter of Sections 6.11(a) and
6.11(b) and, to the extent any terms of this Section 6.11 are inconsistent with
any express terms of such agreement, this Section 6.11 shall not be deemed to
modify or amend such terms.
(d)    Committee Discretion. The Committee may, in its sole discretion, waive in
whole or in part the Company’s right to forfeiture under this Section 6.11, but
no such waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in an
Award notice. Nothing contained herein shall require the Committee to enforce
the forfeiture provisions of this Section 6.11. Failure to enforce these
provisions against any individual shall not be construed as a waiver of the
Company’s right to forfeiture under this Section 6.11.
6.12    Awards Subject to Clawback. Notwithstanding any other provision of the
Plan to the contrary, any Participant whose negligence, intentional or gross
misconduct contributes to the Company’s having to restate all or a portion of
its financial statements, will be required to forfeit Awards granted under this
Plan and any payment delivered pursuant to an Award, as determined by the Board,
an authorized committee, or its designee, pursuant to the Caterpillar Inc.
Guidelines on Corporate Governance Issues, as adopted on December 7, 2013 and
any subsequent amendments, including without limitation any such amendments
which the Company may be required to adopt under the Dodd-Frank Wall Street
Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.
6.13    Right of Setoff. The Company or any subsidiary of the Company may, to
the extent permitted by applicable law, deduct from and set off against any
amounts the Company or a subsidiary may owe to the Participant from time to
time, including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant, such amounts as
may be owed by the Participant to the Company, although the Participant shall
remain liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff. By accepting any Award, the Participant
agrees to any deduction or setoff under this Section 6.13.







 
9